

116 HR 2393 IH: NIST Creation of Composite Standards Act
U.S. House of Representatives
2019-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2393IN THE HOUSE OF REPRESENTATIVESApril 29, 2019Mr. Webster of Florida (for himself, Mr. McNerney, Ms. Pingree, and Mr. Posey) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Secretary of Commerce, acting through the Director of the National Institute of
			 Standards and Technology, to implement certain recommendations relating to
			 overcoming barriers to adoption of composites in sustainable
			 infrastructure.
	
 1.Short titleThis Act may be cited as the NIST Creation of Composite Standards Act. 2.Composites research (a)ResearchThe Secretary, acting through the Director, shall implement the recommendations contained in the December 2017 report entitled Road Mapping Workshop Report on Overcoming Barriers to Adoption of Composites in Sustainable Infrastructure, as appropriate, to help facilitate the adoption of composite technology in infrastructure in the United States. In implementing such recommendations, the Secretary, acting through the Director shall, with respect to the use of composite technology in infrastructure—
 (1)not later than 6 months after the date of enactment of this section, establish a design data clearinghouse to identify, gather, validate, and disseminate existing design criteria, tools, guidelines, and standards; and
 (2)develop methods and resources required for testing an evaluation of safe and appropriate uses of composite materials for infrastructure, including—
 (A)conditioning protocols, procedures, and models; (B)screening and acceptance tools; and
 (C)minimum allowable design data sets that can be converted into design tools. (b)Standards coordinationThe Secretary, acting through the Director, shall insure that the appropriate staff of the Institute consult regularly with standards developers, members of the composites industry, institutions of higher education, and other stakeholders in order to facilitate the adoption of standards for use of composite materials in infrastructure that are based on the research and testing results and other information developed by the Institute.
 (c)FundingThe Secretary shall devote $11,000,000 to carry out this section for fiscal year 2020, subject to the availability of appropriations. This section shall be carried out using funds otherwise appropriated by law after the date of enactment of this section.
 (d)DefinitionsIn this section: (1)The term Director means the Director of the National Institute of Standards and Technology.
 (2)The term Institute means the National Institute of Standards and Technology. (3)The term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (4)The term Secretary means the Secretary of Commerce. 